jfourtfj Court of
                                           Antonio,

                                           April 27. 2015

                            Nos. 04-14-00716-CR&04-14-00717-CR


                     Francisco Javie Azuara. Jr. and Alfonso Carlos Tamez,
                                             Appellants

                                                 v.



                                         The State of Texas,
                                              Appellee


                           Trial Court Case No. 2014-CRM-000389-D2


                                          ORDER

       The Court has reviewed the record and briefs in these appeals and has determined that
oral argument will not significantly aid it in determining the Ieg;il and factual issues presented in
the appeals. Sec TEX. R. App. P. 39.8.    Therefore, all requests for oral argument are denied, and
the causes are advanced for ON BRIEFS submission on June 9. 2015, to the following panel:
Justice Marialyn Barnard, Justice Patricia O. Alvarez, and Justice Jason Pulliam. All parties will
be notified of the Court's decision in these appeals in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeals. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on April 27, 2015.



                                                               MarialVn Barnardy Justice
                                                            j    ^
       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o; the said
court on this April 27. 2015.